Citation Nr: 1641164	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-10 569	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Air Force from August 1968 to August 1972.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma in which the appellant's claim of entitlement to service connection for posttraumatic stress disorder was denied.  

In March 2012, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Board subsequently remanded the case for additional development in April 2014; the case has now been returned to the Board for appellate review.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, while the Veteran claimed entitlement to service connection for PTSD in his October 2009 claim, the issue on appeal has been recharacterized on the title page to reflect a claim for service connection for a psychiatric disorder, to include PTSD.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The April 2014 Board remand directives specifically stated that the AOJ was to undertake appropriate development through the United States Army and Joint Services Records Research Center (JSRRC), service departments, or other appropriate depository/channels to verify the Veteran's claimed stressor of working on a KC-135 jet engine that ingested a human arm.  The Veteran had reported that the incident occurred in March 1969 or April 1969, while he was on a temporary duty assignment and attached to the 70th Bomb Wing (of Clinton-Sherman, Air Force Base (AFB)) at the J57 Engine Depot for South East Asia at Kadena AFB, Okinawa, Japan.

The record reflects that the AOJ received notice, in May 2016, from the Air Force Historical Research Agency that there was no reportable military injury at the 4252nd Strategic Air Wing that occurred between April and June of 1969.  However, while the AOJ described the incident as the Veteran observing a mechanic's arm being compromised by an aircraft engine, as per the Veteran's account, for example in the VA Form 21-4138 he submitted in January 2011, he had volunteered to work on an engine that had human ingestion but where the engine came from was unknown.  Thus he did not witness how the arm got into the engine.  As the stressor described by the appellant was misrepresented in the search requests to the service department researchers, the Board cannot rule out that such misrepresentation did not materially affect the search.  In addition, there was no mention of a search for incidents that occurred during March 1969.  Thus, the case must be remanded.  While the case is in remand status, all outstanding psychiatric treatment records should be obtained.  In addition, pursuant to Clemons, the appellant should be afforded a psychiatric examination in order to determine if any current psychiatric disorder is related to service.

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claim of entitlement to service connection for a psychiatric disorder.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for any psychiatric or psychological problems since 1972.  After securing necessary releases, obtain all outstanding records.  In particular, obtain all VA medical treatment records dated since 2010.

2.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

3.  Undertake appropriate development through the JSRRC, service departments, or other appropriate depository/channels to verify the Veteran's claimed stressor of working on a KC-135 jet engine that ingested a human arm in March 1969 or April 1969, at the J57 Engine Depot for South East Asia at Kadena AFB, Okinawa, Japan, 4252nd Strategic Air Wing, to which the 70th Bomb Wing (of Clinton-Sherman, AFB) was attached.  (Please read above the basis for the Board's finding that the search request was inadequate.)

In particular, determine whether, at that time, it was standard procedure at Air Force facilities such as Kadena AFB, when any human body part was ingested by an engine, to ask for volunteers to clean the engine and determine whether any such engine was sent to Kadena AFB in March or April of 1969.

All efforts to obtain the information should be documented in the claims file.  All records and/or responses received should be associated with the claims file. 

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a psychiatric examination by a VA psychiatrist or psychologist to determine the nature, etiology and onset date of any current psychiatric disorder.  

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions and the examination report should reflect that this was done.  If the examining psychiatrist or psychologist does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.  

The examiner must consider the results of the examination and the information in the claims file, to include the Veteran's lay statements and assertions, to provide an opinion as to the onset date and etiology of the Veteran's claimed psychiatric disorder.  The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD, including whether any claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  (For purposes of the exam, the examiner is to presume the occurrence of the claimed stressor.) 

The examining psychiatrist or psychologist must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

      a) What is the specific psychiatric diagnosis?

      b) When was the identified disorder initially manifested? 

      c) Is the identified disorder at least as likely as not caused by or etiologically related to the Veteran's service? And
      
      d) Whether the Veteran's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in August 1972? 

In assessing the relative likelihood as to origin and etiology of the psychiatric disorder specified above, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to some incident of the Veteran's service or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

5.  Upon receipt of the VA psychiatric examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA psychiatrist or psychologist for corrections or additions.  See 38 C.F.R. § 4.2.  

6.  After completing the above development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 


The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

